Case 20-40163-JMM         Doc 123    Filed 01/27/21 Entered 01/27/21 13:07:39            Desc Main
                                    Document     Page 1 of 6



 Jason Naess, ISBN 8407
 Assistant United States Trustee
 Andrew S. Jorgensen, ISBN 8695
 United States Department of Justice
 Office of the United States Trustee
 720 Park Blvd, Ste. 220
 Boise, Idaho 83712
 (208) 334-1300
 (208) 334-9756 [Facsimile]
 ustp.region18.bs.ecf@usdoj.gov

 Attorneys for the Acting United States Trustee

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

 In re:                                            Case No. 20-40163-JMM
                                                   Chapter 11
 ROBERT ALLEN AUTO GROUP, INC.

                        Debtor.


                 UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S
                      DISCLOSURE STATEMENT (Docket No. 116)

          The Acting United States Trustee Gregory Garvin, by and through counsel (the “United

 States Trustee”), objects to the Debtor’s Disclosure Statement filed December 31, 2020. Dkt. No.

 116). The standard of “containing adequate information,” is defined in 11 U.S.C. §1125(a). The

 purpose of a disclosure statement is to give all Creditors a source of information which allows

 them to make an informed choice regarding the approval or rejection of a plan. See Duff v.

 United States Trustee (In re California Fidelity, Inc.), 198 B.R. 567, 571 (9th Cir. BAP 1996). A

 Determination of “adequate information” is case-by-case basis and largely within the discretion

 of the bankruptcy court. Computer Task Grp., Inc. v. Brotby (In re Brotby), 303 B.R. 177, 193

 (9th Cir. BAP 2003).
Case 20-40163-JMM         Doc 123    Filed 01/27/21 Entered 01/27/21 13:07:39              Desc Main
                                    Document     Page 2 of 6



        The United States Trustee’s raises the following objections to Debtor’s Disclosure

 Statement, based on adequacy of information as well as other specific problems relating to

 procedural rules:

 1.     Inadequate time for objections under Rule 2002(b) requiring 28-day notice for filing
        objections to a disclosure statement.

        Debtor’s Notice of Hearing provided 28 days of notice from the filing of the Disclosure

 Statement and filing of the Notice of Hearing (January 5, 2021) to the date of the hearing

 (February 3, 2021). However, Federal Rule of Bankruptcy Procedure 2002(b) requires notice of

 “not less than 28 days’ notice by mail of the time fixed (1) for filing objections and the hearing to

 consider approval of a disclosure statement . . .” (emphasis added). Because the deadline for

 objection stated in the Notice of Hearing (Dkt. No. 117 at 1) sets the objection deadline as 7 days

 prior to the hearing, this is only 21 days’ notice for objection. Under Rule 2002(b) any objections

 filed up until February 3, 2021 should be deemed timely.

 2.     Disclosure regarding status of parcels of real estate has inaccuracies, and there is
        inadequate disclosure regarding a prior sale.

        The real estate listed in the Disclosure Statement appears to include properties as “not

 already sold” that have already been sold. To illustrate some discrepancy, the following are

 screen clippings from the Disclosure Statement and the Plan:




                                        US Trustee’s Objection to Debtor’s Disclosure Statement - 2
Case 20-40163-JMM         Doc 123     Filed 01/27/21 Entered 01/27/21 13:07:39              Desc Main
                                     Document     Page 3 of 6




 (from Disclosure Statement) Dkt. No. 116 at 9.




 (from Plan) Dkt. No. 115 at 9. Parcels 4 and 10 are included in the Plan list but not included in

 the Disclosure Statement list. Comparison to the recent Motion to Sell (December 2020)

 indicates that Parcels 4 and 10 (the discrepant lots) are not the parcel Debtor seeks to sell pre-

 confirmation. See Dkt. No. 113 at 2, ¶ 1. Rather, the lot subject to the Motion to Sell appears to

 be Parcel 8 on the above lists. The inclusion of Parcel 8 as an asset to be sold pursuant to the plan

 adds further confusion. The Disclosure Statement needs to be amended to clarify the status of

 real property parcels.
                                        US Trustee’s Objection to Debtor’s Disclosure Statement - 3
Case 20-40163-JMM                Doc 123      Filed 01/27/21 Entered 01/27/21 13:07:39                  Desc Main
                                             Document     Page 4 of 6



            Additionally, the record shows Debtor previously moved for authorization, in July 2020,

 to sell a parcel of real estate described as the “6th Street Lot (...Lots 7 & W70’ Lots 9 & 10,

 Block 270, Pocatello Townsite) and the Lander Street Lot (...Lots 1 & 2, Block 269, Pocatello

 Townsite) which are two pieces of land totaling less than half an acre.” Dkt. No. 74 at 2, ¶ 2; see

 also id. at Exh. A.1 The Motion to Sell was later approved by the Court, based on stipulation with

 creditor Nissan Motor Acceptance Corporation. Dkt. No. 95. The Disclosure Statement needs to

 clarify the disposition of these real estate parcels. Adding to the difficulty, Debtor has not filed a

 Report of Sale as required by Rule 6004(f)(1) for the parcel discussed in the Motion (Dkt. No.

 74) and Order. A Report of Sale would enhance disclosure to interested parties and should be

 required before approval of the Disclosure Statement and confirmation of the Plan.

 3.         Quarterly fees not adequately disclosed.

            Confirmation of a plan requires all fees to be paid. § 1129(a)(12) (referencing quarterly

 fees in 28 USC § 1930(a)(6)). The Disclosure Statement does not mention quarterly fees

 whatsoever. The United States Trustee database indicates there are outstanding fees in the

 amount of $325.00. However, due to the Debtor’s failure to submit a Report of Sale required by

 Rule 6004(f)(1), this calculation of quarterly fees may be inaccurately low. Assuming such sale

 occurred, the fees do not appear to be adjusted to account for distribution of sale proceeds in

 2020. The fees currently owing and potentially stemming from the prior real estate need to be

 disclosed before approval.

            For these reasons, the United States Trustee requests that the Court require the Debtor to

 amend the Disclosure Statement to address the objections (or to remedy the issues in a proposed




 1
     This may be parcel 10 listed in the Plan, but the Disclosure Statement does not provide clarity.

                                                 US Trustee’s Objection to Debtor’s Disclosure Statement - 4
Case 20-40163-JMM        Doc 123    Filed 01/27/21 Entered 01/27/21 13:07:39           Desc Main
                                   Document     Page 5 of 6



 Order regarding the Disclosure Statement), and for such other relief as the Court may deem

 appropriate.

        DATED: January 27, 2021

                                                    Respectfully submitted,


                                                     /s/ Andrew Jorgensen
                                                    ANDREW S. JORGENSEN
                                                    Attorney for Gregory M. Garvin
                                                    Acting United States Trustee




                                      US Trustee’s Objection to Debtor’s Disclosure Statement - 5
Case 20-40163-JMM        Doc 123    Filed 01/27/21 Entered 01/27/21 13:07:39            Desc Main
                                   Document     Page 6 of 6



                                 CERTIFICATE OF SERVICE

         I DO HEREBY CERTIFY that, on January 27, 2021, I caused a true and correct copy of
 the foregoing document to be electronically filed with the Court using the CM/ECF system,
 which sent notification to all parties of interest participating in the CM/ECF systems, as noted
 below:

        Matthew Todd Christensen on behalf of Creditor Robert E Allen
        mtc@angstman.com

        Donald H Cram on behalf of Creditor Nissan Motor Acceptance Corporation
        dhc@severson.com

        Mark A Ellingsen on behalf of Creditor Nissan Motor Acceptance Corporation
        mae@witherspoonkelley.com,

        David Wayne Newman on behalf of U.S. Trustee US Trustee
        ustp.region18.bs.ecf@usdoj.gov

        Gary L Rainsdon on behalf of Trustee Gary L Rainsdon
        trustee@filertel.com

        Jeffrey E Rolig on behalf of Creditor Balboa Capital Corporation
        jrolig@roliglaw.com

        Louis V. Spiker on behalf of Creditor U.S. Bank National Association
        lspiker@angstman.com

        Steven L Taggart on behalf of Debtor Robert Allen Auto Group, Inc.
        staggart@maynestaggart.com

        US Trustee
        ustp.region18.bs.ecf@usdoj.gov


 Any others as listed on the Court’s ECF Notice
                                                                       /s/
                                                             Andrew S. Jorgensen




                                       US Trustee’s Objection to Debtor’s Disclosure Statement - 6
